IN THE
                        TENTH COURT OF APPEALS

                               No. 10-22-00252-CV

WENDELL ROBIN HOUGHTON,
ANGELA DENISE HOUGHTON,
AND HOUGHTON LAND COMPANY,
                                                         Appellants
v.

CITY OF KEENE, TEXAS,
                                                         Appellee



                         From the 249th District Court
                            Johnson County, Texas
                        Trial Court No. DC-C202100475


                         MEMORANDUM OPINION


      A Motion for Voluntary Dismissal was filed by Appellants Wendell Robin

Houghton, Angela Denise Houghton, and Houghton Land Company, LP on December

19, 2022. See TEX. R. APP. P. 42.1(a)(1). Appellants assert that they have reached an

agreement “to settle and compromise their differences” and move to dismiss the appeal.
       Dismissal of this appeal would not prevent another party from seeking relief to

which it would otherwise be entitled. See id. Accordingly, Appellants’ Motion for

Voluntary Dismissal is granted. Costs are taxed against Appellants. Id. (d).



                                        MATT JOHNSON
                                        Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed
Opinion delivered and filed December 21, 2022
[CV06]




Houghton v. City of Keene                                                       Page 2